UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

RANDY POPE, . | |
Plaintiff, os | 2/1 / 20
v. ORDER OF DISMISSAL
HELEN FAHY; WESTCHESTER COUNTY
DEPARTMENT OF SOCIAL SERVICES; and 18 CV 11283 (VB)
THE CHILDREN’S HOME OF
POUGHKEEPSIE,
Defendants. :
owe - X

 

 

 

By letter dated February 20, 2020, plaintiff's attorney informed the Court that plaintiff
will proceed with the state law claims in New York State Supreme Court, County of Westchester
and will not further pursue the above-captioned action. (Doc. #52).

Accordingly, it is hereby ORDERED that this action is dismissed without prejudice, each
party to bear its own costs and attorneys’ fees. |

All scheduled conferences or other scheduled court appearances, including the
conference scheduled for February 24, 2020, are cancelled. Any pending motions are moot.

By close of business on February 21, 2020, plaintiffs counsel is directed to notify
defendant Fahy by telephone or email that the February 24, 2020, conference has been cancelled.

The Clerk is directed to mail a copy of this Order to defendant Helen Fahy at the address
on the docket.

The Clerk is further instructed to close this case.

Dated: February 21, 2020

White Plains, NY
SO ORDERED:

Wil

Vincent L. Briccetti
United States District Judge

 
